Allowable Subject Matter
	Claims 1-60 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 17 and 18, the prior art of record fails to teach or suggest, either alone or in combination “electronic device, comprising: a display device; a rotatable and depressible input mechanism; one or more processors; memory; and one or more programs stored in the memory, the one or more programs including instructions which, when executed by the one or more processors, cause the electronic device to: display, via the display device, a user interface; while displaying the user interface, detect user input; and in response to detecting the user input: in accordance with a determination that the user input represents rotation of the rotatable and depressible input mechanism, scroll content of the user interface; and in accordance with a determination that the user input represents a press of the rotatable and depressible input mechanism, invoke a virtual assistant, wherein the virtual assistant is configured to execute one or more tasks based on voice input.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.